Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.941 Filed 07/13/20 Page 1 of 26




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

   United States of America,

                 Plaintiff,              Case No. 16-20322

   v.
                                         Hon. Judith E. Levy
   William Frank Snody,                  United States District Judge

               Defendant.
__________________________________________________________________

               United States’ Response Opposing
       the Defendant’s Motion for Compassionate Release
__________________________________________________________________

   William Snody spent at least 15 years amassing a large and

disturbing collection of over 780,000 images of child pornography. (PSR

¶ 11). He possessed an image of a tied-up naked toddler with an adult

ready to penetrate the child with his penis, a video with a small blond

haired girl with a chain around her neck performing oral sex on a dog,

videos of young girls being raped, and at least one video of a young girl

being penetrated vaginally with objects, one of which caused her to

bleed. (R. 41: Govt. Sentencing Mem., Pg.ID 664-666).

   Law enforcement recovered these images after discovering that

Snody had spent 35 hours on a child pornography website in less than

                                     1
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.942 Filed 07/13/20 Page 2 of 26




six weeks in 2015. Id. at 662. Agents executed a warrant on his house in

November 2015. Id. Snody’s house had a video recorder and recording

equipment in the basement, and he had a bedroom in the upstairs of the

residence that a telescope and a bed with two children’s stuffed animals

on it. Id. Snody admitted to possessing child pornography and failed a

polygraph examination as to whether he had sexual contact with a child

while he was an adult. Id. at 663.

   Snody pleaded guilty to receipt of child pornography on August 11,

2016. His sentencing guidelines were 121 – 151 months in federal

prison and the government recommended 121 months’ imprisonment.

This Court sentenced Snody to 72 month in federal prison on March 6,

2017.

   Snody was out of custody during the pendency of his case and began

serving his current sentence on April 25, 2017. He now moves for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). His motion

should be denied.

   Snody does not qualify for compassionate release.

   Although Snody’s heightened risk from Covid-19 may qualify as an

“extraordinary and compelling reason[]” for release under 1B1.13(1)(A)


                                     2
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.943 Filed 07/13/20 Page 3 of 26




& cmt. n.1(A) under many circumstances, Snody has acquired and

appears to have recovered from Covid-19, which means that there are

no extraordinary and compelling reasons to release him. Snody’s offense

and criminal history make him a danger to the community, which

precludes release under USSG § 1B1.13(2), because he committed an

enormously serious offense by possessing extraordinarily heinous

images involving the rape of children, and is a threat to reoffend if

released. And the § 3553(a) factors—which the Court must also consider

under § 3582(c)(1)(A)—likewise do not support release because his

offense was too serious for early release, and because he has served so

little of the Court’s 72 month sentence .

   The Bureau of Prisons has also taken significant steps to protect all

inmates, including Snody, from Covid-19. Since January 2020, the

Bureau of Prisons has implemented “a phased approach nationwide,”

implementing an increasingly strict protocol to minimize the virus’s

spread in its facilities. Wilson v. Williams, ___ F.3d ___, No. 20-3447,

2020 WL 3056217, at *2 (6th Cir. June 9, 2020). And the Bureau of

Prisons has assessed its entire population to determine which inmates

face the most risk from Covid-19, pose the least danger to public safety,


                                     3
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.944 Filed 07/13/20 Page 4 of 26




and can safely be granted home confinement. As of July 13, 2020 this

process has already resulted in at least 6,852 inmates being placed on

home confinement. See BOP Covid-19 Website. Especially given the

Bureau of Prisons’ efforts—and “the legitimate concerns about public

safety” from releasing inmates who might “return to their criminal

activities,” Wilson, 2020 WL 3056217, at *11—the Court should deny

Snody’s motion for compassionate release.

                               Background

   Law enforcement discovered through another investigation that

Snody had spent 35 hours on a child pornography website in less than

six weeks in 2015. (R. 41: Govt. Sent. Mem; Pg.ID 662). Agents executed

a warrant on his house based off that information in November 2015.

Id.

   Upon entering his house, agents recovered DVD’s and electronic

devices belonging to Snody. They also observed that the residence had a

video recorder and recording equipment in the basement, and that

Snody’s residence contained a bedroom in the upstairs of the residence

that a telescope and a bed with two children’s stuffed animals on it, and

nothing else. Id. at 662. Snody had no children. (PSR ¶ 38).


                                     4
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.945 Filed 07/13/20 Page 5 of 26




   Snody admitted to possessing child pornography and failed a

polygraph examination as to whether he had sexual contact with a child

while he was an adult. (R. 41: Govt. Sentencing Mem., Pg.ID 663).

   Upon reviewing his storage devices, agents discovered that Snody

possessed an image of a tied-up naked toddler with an adult ready to

penetrate the child with his penis, a video with a small blond haired girl

with a chain around her neck performing oral sex on a dog, and videos

of young girls being raped and at least one video of a young girl being

penetrated vaginally with objects, one of which causes her to bleed. (R.

41, Govt. Sentencing Mem., Pg.ID 664-666). Snody possessed a total of

780,101 child pornography images on 30 blue ray discs.

   This Court sentenced Snody to 72 month in federal prison on March

6, 2017, after Snody pleaded guilty to one count of receipt of child

pornography.

   Snody began serving his prison sentence on April 25, 2017, and is

currently incarcerated at FCI Elkton He is 66 years old, and his

projected release date is June 2, 2021. Snody has moved for

compassionate release, citing his medical conditions and the Covid-19

pandemic. Snody has conditions that make him susceptible to severe


                                     5
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.946 Filed 07/13/20 Page 6 of 26




illness from Covid-19, but he has already acquired and recovered from

Covid-19, though it appears he still tests positive. That he has already

had a significant Covid-19 illness means that he is likely immune for

some time from Covid-19 and the circumstances are not extraordinary

and compelling to release him at this time. He has properly exhausted

his administrative remedies and this Court can rule on his motion on

the merits.

                                Argument

I.     The Bureau of Prisons has responded to Covid-19 by
       protecting inmates and increasing home confinement.

       A.     The Bureau of Prisons’ precautions have mitigated
              the risk from Covid-19 within its facilities.

     The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. Wilson v. Williams, ___ F.3d ___, No. 20-

3447, 2020 WL 3056217, at *2 (6th Cir. June 9, 2020). For over almost a

decade, the Bureau of Prisons has maintained a detailed protocol for

responding to a pandemic. Consistent with that protocol, the Bureau of

Prisons began planning for Covid-19 in January 2020. Wilson, 2020 WL

3056217, at *2.

     On March 13, 2020, the Bureau of Prisons began modifying its

operations to implement its Covid-19 Action Plan and minimize the risk
                                   6
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.947 Filed 07/13/20 Page 7 of 26




of Covid-19 transmission into and inside its facilities. Id.; see BOP

Covid-19 Modified Operations Website. Since then, as the worldwide

crisis has evolved, the Bureau of Prisons has repeatedly revised its

plan. Wilson, 2020 WL 3056217, at *2. To stop the spread of the disease,

the Bureau of Prisons has restricted inmate movement within and

between facilities. Id. When new inmates arrive, asymptomatic inmates

are placed in quarantine for a minimum of 14 days. Id. Symptomatic

inmates are provided with medical evaluation and treatment and are

isolated from other inmates until testing negative for Covid-19 or being

cleared by medical staff under the CDC’s criteria. Id.

   Within its facilities, the Bureau of Prisons has “modified operations

to maximize physical distancing, including staggering meal and

recreation times, instating grab-and-go meals, and establishing

quarantine and isolation procedures.” Id. Staff and inmates are issued

face masks to wear in public areas. See BOP FAQs: Correcting Myths

and Misinformation. Staff and contractors are screened for symptoms,

and contractors are only permitted to access a facility at all if

performing essential service. Wilson, 2020 WL 3056217, at *2. Social

and legal visits have been suspended to limit the number of people


                                     7
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.948 Filed 07/13/20 Page 8 of 26




entering the facility and interacting with inmates. Id. But to ensure

that relationships and communication are maintained throughout this

disruption, the Bureau of Prisons has increased inmates’ telephone

allowance to 500 minutes per month. Legal visits are permitted on a

case-by-case basis after the attorney has been screened for infection.

   Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19

completely, despite its best efforts. But the Bureau of Prisons’ measures

will help federal inmates remain protected from Covid-19 and ensure

that they receive any required medical care during these difficult times.

   FCI Elkton has been particularly hard-hit by Covid-19, but officials

there have put several measures into place to limit the further spread of

Covid-19. Elkton has taken numerous steps to limit the transmission of

Covid-19 to the 2500 inmates at the facility. See Williams v. Wilson,

Application For Stay, 19A1041, at 10-12. Inmates have access to

disinfectant to clean their living space, eat meals in their living area

instead of a common area, and mealtimes are staggered so that only one

housing unit is moving around the facility bat one time. Elkton staff

have been working 12-hour shifts to provide inmates with 24-hour care,


                                     8
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.949 Filed 07/13/20 Page 9 of 26




isolating symptomatic individuals and not releasing those who have

returned from hospital care to the general population until they are

fever-free for 72 hours.

   Officials at FCI Elkton have worked hard to limit the spread of

Covid-19 and continue to do so. Snody’s medical records from 2019 and

2020 demonstrate the Bureau of Prisons sends Covid-19 prisoners to

outside medical facilities when appropriate. FCI Elkton has had

tremendous challenges with Covid-19, which sadly does not make it

unique amongst American institutions, penal or otherwise.

      B.   The Bureau of Prisons is increasing the number of
           inmates who are granted home confinement.

   The Bureau of Prisons has also responded to Covid-19 by increasing

the placement of federal prisoners in home confinement. Recent

legislation now temporarily permits the Bureau of Prisons to “lengthen

the maximum amount of time for which [it] is authorized to place a

prisoner in home confinement” during the Covid-19 pandemic.

Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

§ 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

The Attorney General has also issued two directives, ordering the

Bureau of Prisons to use the “various statutory authorities to grant

                                     9
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.950 Filed 07/13/20 Page 10 of 26




home confinement for inmates seeking transfer in connection with the

ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in

deciding whether home confinement is appropriate. (03-26-2020

Directive to BOP, at 1).

   The Bureau of Prisons’ efforts on this point are not hypothetical.

Over 6,852 federal inmates have been granted home confinement since

the Covid-19 pandemic began, and that number continues to grow. BOP

Coronavirus FAQs. As the Sixth Circuit recently stressed, these efforts

show that “[t]he system is working as it should”: “A policy problem

appeared, and policy solutions emerged.” United States v. Alam, ___

F.3d ___, No. 20-1298, 2020 WL 2845694, at *5 (6th Cir. June 2, 2020).

   This policy solution is also tailored to the realities of the Covid-19

pandemic. As the Attorney General’s directives have explained, the

Bureau of Prisons is basing its home-confinement decisions on several

factors:

      1.) Each inmate’s age and vulnerability to Covid-19;


                                     10
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.951 Filed 07/13/20 Page 11 of 26




      2.) Whether home confinement would increase or decrease
      the inmate’s risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement
      would risk public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These

criteria account for justifiable concerns about whether inmates “might

have no safe place to go upon release and [might] return to their

criminal activities,” as well as “legitimate concerns about public safety.”

Wilson, 2020 WL 3056217, at *11.

   The Bureau of Prisons, after all, cannot open its facilities’ gates

indiscriminately and unleash tens of thousands of convicted criminals,

en masse. See id. It must focus on the inmates who have the highest

risk factors for Covid-19 and are least likely to engage in new criminal

activity. This is true not just to protect the public generally, but to avoid

the risk that a released defendant will bring Covid-19 back into the jail

or prison system if he violates his terms of release or is caught

committing a new crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C.

§ 60541(g)(2).

   Finally, the Bureau of Prisons’ home-confinement initiative allows it

to marshal and prioritize its limited resources for the inmates and


                                     11
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.952 Filed 07/13/20 Page 12 of 26




circumstances that are most urgent. For any inmate who is a candidate

for home confinement, the Bureau of Prisons must first ensure that his

proposed home-confinement location is suitable for release, does not

place him at an even greater risk of contracting Covid-19, and does not

place members of the public at risk from him. It must assess

components of the release plan, including whether the inmate will have

access to health care and other resources. It must consider myriad other

factors, including the limited availability of transportation right now

and the probation department’s reduced ability to supervise inmates

who have been released. All of those decisions require channeling

resources to the inmates who are the best candidates for release.

   Those types of system-wide resource-allocation decisions are difficult

even in normal circumstances. That is why Congress tasked the Bureau

of Prisons to make them and has not subjected the decisions to judicial

review. 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of

law, a designation of a place of imprisonment under this subsection is

not reviewable by any court.”); United States v. Patino, No. 18- 20451,

2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a general rule,

the Court lacks authority to direct the operations of the Bureau of


                                     12
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.953 Filed 07/13/20 Page 13 of 26




Prisons.”). It is especially true now, given the Bureau of Prisons’

substantial and ongoing efforts to address the Covid-19 pandemic.

II.     The Court should deny Snody’s motion for compassionate
        release.

      Snody’s motion for a reduced sentence should be denied. A district

court has “no inherent authority . . . to modify an otherwise valid

sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir.

2009). Rather, a district court’s authority to modify a defendant’s

sentence is “narrowly circumscribed.” United States v. Houston, 529

F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory exception,

a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are

narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally

narrow.

      Snody must show “extraordinary and compelling reasons” for

compassionate release, and release must be “consistent with” the

Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

As with the identical language in § 3582(c)(2), compliance with the

policy statements incorporated by § 3582(c)(1)(A) is mandatory. See

                                      13
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.954 Filed 07/13/20 Page 14 of 26




Dillon v. United States, 560 U.S. 817 (2010); United States v. Jackson,

751 F.3d 707, 711 (6th Cir. 2014). To qualify, a defendant must have a

medical condition, age-related issue, family circumstance, or other

reason that satisfies the criteria in USSG § 1B1.13(1)(A) & cmt. n.1,

and he must “not [be] a danger to the safety of any other person or to

the community,” USSG § 1B1.13(2).

   Even if a defendant is eligible for compassionate release, a district

court may not grant the motion unless the factors in 18 U.S.C. § 3553(a)

support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As at

sentencing, those factors require the district court to consider the

defendant’s history and characteristics, the seriousness of the offense,

the need to promote respect for the law and provide just punishment for

the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).

      A.    Snody is not eligible for compassionate release under
            the mandatory criteria in USSG § 1B1.13.

   Compassionate release must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Congress tasked the Sentencing Commission with

“describ[ing] what should be considered extraordinary and compelling

                                     14
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.955 Filed 07/13/20 Page 15 of 26




reasons for [a] sentence reduction” under § 3582(c)(1)(A), as well

developing “the criteria to be applied and a list of specific examples” for

when release is permitted. 28 U.S.C. § 994(t).

   Because the Sentencing Commission has fulfilled Congress’s

directive in USSG § 1B1.13, that policy statement is mandatory. Section

3582(c)(1)(A)’s reliance on the Sentencing Commission’s policy

statements mirrors the language governing sentence reductions under

18 U.S.C. § 3582(c)(2) for retroactive guideline amendments. Compare

§ 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the same

language in the same statute, it must be interpreted in the same way.

Marshall, 954 F.3d at 830. In both contexts, then, the Sentencing

Commission’s restraints “on a district court’s sentence-reduction

authority [are] absolute.” United States v. Jackson, 751 F.3d 707, 711

(6th Cir. 2014); accord Dillon v. United States, 560 U.S. 817, 830 (2010).

   The First Step Act did not change that. It amended only who could

move for compassionate release under § 3582(c)(1)(A). It did not amend

the substantive requirements for release. United States v. Saldana, No.

19-7057, 2020 WL 1486892, at *2–*3 (10th Cir. Mar. 26, 2020); United




                                     15
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.956 Filed 07/13/20 Page 16 of 26




States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4 (N.D. Ala.

Apr. 20, 2020). Section 1B1.13 remains binding.

   Section 1B1.13 cabins compassionate release to a narrow group of

non-dangerous defendants who are most in need. That policy statement

limits “extraordinary and compelling reasons” to four categories: (1) the

inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family

circumstances; and (4) other reasons “[a]s determined by the Director of

the Bureau of Prisons,” which the Bureau of Prisons has set forth in

Program Statement 5050.50. USSG § 1B1.13 cmt. n.1.

   The Covid-19 pandemic does not, by itself, qualify as the type of

inmate-specific condition permitting compassionate release. The Bureau

of Prisons has worked diligently to implement precautionary measures

reducing the risk from Covid-19 to Snody and other inmates. See Wilson

v. Williams, ___ F.3d ___, No. 20-3447, 2020 WL 3056217, at *2, *8 (6th

Cir. June 9, 2020). Thus, “the mere existence of Covid-19 in society and

the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering

BOP’s statutory role, and its extensive and professional efforts to curtail




                                     16
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.957 Filed 07/13/20 Page 17 of 26




the virus’s spread.” Raia, 954 F.3d at 597; cf. Wilson, 2020 WL 3056217,

at *11.

   Snody’s medical records, however, confirm that he has morbid

obesity, which the CDC has identified as a risk factor for Covid-19.

Snody has other conditions which he claims enhance his risk for severe

illness from Covid-19, but his obesity appears to be the only one that

definitively raises his risk according to the CDC. Under most

conditions, Snody would have satisfied the first eligibility threshold for

compassionate release during the pandemic. See USSG § 1B1.13(1)(A)

& cmt. n.1(A).

   Here, though, Snody has already contracted, been hospitalized for,

and apparently recovered from Covid-19. (See 2020 Sealed Medical

Record). Snody was hospitalized in April 2020 and his medical records

show that he continues to test positive but displays no other symptoms.

It is likely Snody has built up antibodies to Covid-19 for at least some

period of time. As Paul Hunter, a professor in medicine at the

University of East Anglia noted, "[T]he question is not whether you

become immune, it's how long for.". https://www.bbc.com/news/health-

52446965. It does not appear likely that individuals can immediately


                                     17
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.958 Filed 07/13/20 Page 18 of 26




catch Covid-19 again, though the period of resistance to the virus is

unknown at this time. On March 26, 2020, while appearing on The

Daily Show with Trevor Noah, Dr. Anthony Fauci, the director of the

National Institute for Allergy and Infectious Diseases, told Noah, “So,

it's never 100 percent, but I'd be willing to bet anything that people who

recover are really protected against reinfection." Johns Hopkins

University School of Public Health states that it is “expected that there

will be a low possibility of reinfection, but this is not known yet for

sure.” https://www.jhsph.edu/covid-19/questions-and-

answers/index.html. “As far as I know, there are no confirmed cases of

anyone getting sick, then better, then sick again with a confirmed live

virus,” says Lee Riley, MD, a professor and chair of the Division of

Infectious Disease and Vaccinology at the UC Berkeley School of Public

Health.

   Another court recently noted about reinfection that it was convincing

that over 12 million people have been infected with COVID-19 and we

are not seeing media reports on wide-spread reinfections. United States

v. Littrell, No. 3:18-CR-00123-JO, 2020 WL 3889053, at *4 (D. Or. July

10, 2020) (denying compassionate release for child pornography inmate


                                     18
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.959 Filed 07/13/20 Page 19 of 26




who already contracted Covid-19). In other words, reinfection is

speculative, and the possibility of reinfection does not rise to the level of

extraordinary and compelling circumstance warranting release.

   On May, 28, 2020, Judge Goldsmith rejected an inmate’s request for

compassionate release after the inmate tested positive for and recovered

from Covid-19 after filing his motion, noting that it is unlikely he would

reacquire the infection based on CDC guidance and because of

precautions taken by the BOP. United States v. Bland, 18-cr-20555,

Opinion and Order and Denying Defendant’s Motion for Compassionate

Release (Attached as Exhibit 1). This Court should do likewise.

    But Snody also remains ineligible for compassionate release because

he is a danger to the community. Section 1B1.13(2) only permits release

if a “defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” It thus prohibits the

release of violent offenders, including most drug dealers. See United

States v. Stone, 608 F.3d 939, 947–48 & n.6 (6th Cir. 2010); United

States v. Knight, No. 15-20283, 2020 WL 3055987, at *3 (E.D. Mich.

June 9, 2020). It also bars the release of many other defendants. An

evaluation of dangerousness under § 3142(g) requires a comprehensive


                                     19
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.960 Filed 07/13/20 Page 20 of 26




view of community safety—“a broader construction than the mere

danger of physical violence.” United States v. Cook, 880 F.2d 1158, 1161

(10th Cir. 1989) (per curiam). So even many “non-violent” offenders—

such as those who have been involved in serial or significant fraud

schemes—may not be released under § 3582(c)(1)(A). USSG § 1B1.13(2);

see Stone, 608 F.3d at 948 n.7.

   Adhering to § 1B1.13(2) is especially important given the current

strain on society’s first responders and the rise in certain types of crime

during the Covid-19 pandemic. Police departments in many cities have

been stretched to their limits as officers have either contracted Covid-19

or been placed in quarantine. Some cities, including Detroit, have seen

spikes in shootings and murders. Child sex predators have taken

advantage of bored school-aged kids spending more time online. Covid-

19-based fraud schemes have proliferated. There are real risks to public

safety right now, and those risks will only increase if our community is

faced with a sudden influx of convicted defendants.

   Because Snody’s release would endanger the community, § 1B1.13(2)

prohibits reducing his sentence under § 3582(c)(1)(A). “Federal courts

have been disinclined to grant compassionate release to petitioners


                                     20
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.961 Filed 07/13/20 Page 21 of 26




convicted of crimes involving child pornography, even for vulnerable

petitioners during the COVID-19 pandemic, citing potential

dangerousness.” Coleman v. United States, 2020 WL 3039123, at *4

(E.D. Va. June 4, 2020); see also United States v. Ciccone, 2020 WL

1861653, at *3 (N.D. Ohio Apr. 14, 2020). Courts are particularly

disinclined to release inmates to the place where they committed the

offense or without a detailed plan to prevent reoffending. See, e.g.,

United States v. Mitchell, 2020 WL 2770070, at *4 (E.D. Cal. May 28,

2020) (denying compassionate release where the inmate proposed

returning to the same home where he committed the crime without a

plan to prevent reoffending); United States v. Feiling, 2020 WL

1821457, at *8 (E.D. Va. Apr. 10, 2020) (denying compassionate release

in part because the inmate wanted to return to the home where he

committed his offense); United States v. Hylander, 2020 WL 1915950, at

*3 (S.D. Fla. Apr. 20, 2020) (denying a motion for compassionate release

because the inmate proposed returning to the location of his offense).

And “given the ease with which child pornography is accessible in the

modern world,” releasing such offenders “is likely to require stringent

and frequent monitoring,” which creates a safety risk for the officers


                                     21
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.962 Filed 07/13/20 Page 22 of 26




tasked with that responsibility during a health pandemic. United States

v. Sears, 2020 WL 3250717, at *3 (D.D.C. June 16, 2020); see also

United States v. Meizin, 2020 WL 1985042, at *5 (N.D. Ohio Apr. 27,

2020) (denying compassionate release because of the easy access to

electronic devices). Here, it appears that Snody’s release plan is to

return home with his wife, and the risk is too great that he will begin

again to acquire images of child pornography.

   Snody is not eligible for compassionate release.

      C.    The factors in 18 U.S.C. § 3553(a) strongly weigh
            against compassionate release.

   Even when an inmate has shown “extraordinary and compelling

reasons” and demonstrated that he is not dangerous, he is still not

entitled to compassionate release. Before ordering relief, the Court must

consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

release is appropriate. See United States v. Knight, No. 15-20283, 2020

WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“The § 3553(a) factors . . .

weigh against his request for compassionate release.”); United States v.

Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D. Mich. May 15,

2020) (holding that the “[d]efendant’s circumstances do not warrant

compassionate release . . . under 18 U.S.C. § 3553(a)”); United States v.

                                     22
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.963 Filed 07/13/20 Page 23 of 26




Murphy, No. 15-20411, 2020 WL 2507619, at *6 (E.D. Mich. May 15,

2020) (denying compassionate release because “the 18 U.S.C. § 3553(a)

sentencing factors do not favor release”); see also United States v.

Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020) (upholding a district

court’s denial of compassionate release based on the § 3553(a) factors).

So even if the Court were to find Snody eligible for compassionate

release, the § 3553(a) factors should still disqualify him.

   Further, while Snody is only a little over a year from his release

because of his participation in the RDAP program, he has served only

39 months out of the 72 months that this Court ordered him to serve.

With respect to child pornography offenders, courts have typically

refused to release inmates with a significant portion of their sentence

remaining. Compare Hull, 2020 WL 2475639, at *3 (refusing to release

an inmate who had “only served a little over half of his 60-month

sentence” for receipt of child pornography) and United States v. Riter,

2020 WL 3428144, at *4 (S.D.N.Y. June 23, 2020) (refusing to release

an inmate at FCI-Elkton who had served roughly one third of his

sentence for receipt, distribution, and possession of child pornography)

with United States v. Pippin, 2020 WL 2602140, at *3 (W.D. Wash. May


                                     23
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.964 Filed 07/13/20 Page 24 of 26




20, 2020) (releasing inmate who had served 70 percent of his sentence

for possession of child pornography) and United States v. Feucht, 2020

WL 2781600, at *4 (S.D. Fla. May 28, 2020) (releasing inmate who had

served about 86 percent of his sentence for distribution of child

pornography).

   In a recent case, an Indiana court—after noting that FCI Elkton was

not on anyone’s must-visit places for summer 2020---refused an

inmate’s motion for compassionate release, in part noting as a factor

under 18 U.S.C. § 3553(a) that the inmate “possessed large amounts of

child pornography, depicting some of the most despicable images

imaginable.” United States v. Tranter, No. 1:17-CR-22-HAB, 2020 WL

3841268, at *4 (N.D. Ind. July 8, 2020)

   Like Tranter, Snody was a prolific collector of the most heinous

images of child pornography. As noted in the government’s original

sentencing memorandum, “An offender’s pornography and erotica

collection is the single best indicator of what he wants to do.” See

Lanning, Kenneth V., Child Molesters: A Behavioral Analysis – For

Professionals Investigating the Sexual Exploitation of Children, Office of

Juvenile Justice and Delinquency Prevention, Fifth Ed. 2010, at 107.


                                     24
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.965 Filed 07/13/20 Page 25 of 26




Numerous studies demonstrate that even though an offense does not

involve hands on contact with a minor, it does not mean that Snody has

not had a hands on offense with a child in the past. (R. 41: Gov. Sent.

Mem., Pg.ID 674). Snody’s collection---even for those individuals

experienced with these type of cases---is enormous and the nature of

some of his images more disturbing than that of many defendants.

Release after 40 months under these circumstances unduly depreciates

the serious nature of his offense and places the public at risk of Snody

re-offending.

                                Conclusion

   Snody’s motion should be denied.

                                    Respectfully Submitted,

                                    MATTHEW SCHNEIDER
                                    United States Attorney
   Dated: July 13, 2020
                                    s/CHRISTOPHER RAWSTHORNE
                                    Assistant United States Attorney
                                    600 Church Street
                                    Flint, MI 48502
                                    Telephone number: (810) 766-5035
                                    Email:Christopher.Rawsthorne@usdoj.gov
                                    WI BAR # 1059889




                                     25
Case 5:16-cr-20322-JEL-RSW ECF No. 59, PageID.966 Filed 07/13/20 Page 26 of 26




                       CERTIFICATE OF SERVICE

      I hereby certify that on July 13, 2020, the foregoing document was

electronically filed by an employee of the United States Attorney’s

Office with the Clerk of the Court using the ECF system which will

send notification of such filing to:


    Kimberly Stout
                                       s/CHRISTOPHER RAWSTHORNE
                                       United States Attorney’s Office




                                        26
